          Case 1:19-cv-04129-AT Document 71 Filed 09/21/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 ERIC SLAWIN,
               Plaintiff
 v.                                             CIVIL ACTION NO.
                                                1:19-cv-4129-AT
 BANK OF AMERICA MERCHANT
 SERVICES,
               Defendant.


                                        ORDER

       Presently before the Court is the parties Motion to Amend the Scheduling Order

[Doc. 70] in which the parties state that they would like to revisit settlement discussions

and participate in mediation. The parties have agreed on a mediator and have identified a

potential date of November 22, 2021, to hold a mediation.

       The Motion to Amend the Scheduling Order [Doc. 70] is DENIED AS MOOT,

and this case is ADMINISTRATIVELY CLOSED, pending the outcome of the

mediation. The parties are DIRECTED to file a joint status report within FIVE (5)

DAYS of the completion of the mediation advising as to whether it was successful, and, if

not, to file a joint proposed scheduling order that allows for the completion of remaining

discovery and dispositive motions, as well as a request to re-open the case.
  Case 1:19-cv-04129-AT Document 71 Filed 09/21/21 Page 2 of 2




IT IS SO ORDERED, this 21st day of September 2021.



                             ___________________________________
                             AMY TOTENBERG
                             UNITED STATES DISTRICT JUDGE
